                               Case 2:21-cv-01159-JAD-BNW Document 1 Filed 06/17/21 Page 1 of 4



                     1 LUCIAN J. GRECO, JR., ESQ.
                       Nevada State Bar No. 10600
                     2 SCOTT W. ULM, ESQ.
                       Nevada State Bar No. 12652
                     3 DANIELLE M. MERIWETHER, ESQ.
                       Nevada State Bar No. 14924
                     4 BREMER WHYTE BROWN & O’MEARA LLP
                       1160 N. TOWN CENTER DRIVE
                     5 SUITE 250
                       LAS VEGAS, NV 89144
                     6 TELEPHONE: (702) 258-6665
                       FACSIMILE: (702) 258-6662
                     7 lgreco@bremerwhyte.com
                       sulm@bremerwhyte.com
                     8 dmeriwether@bremerwhyte.com
                   9 Attorneys for Defendants,
                     John W. Pollock and Millwood Trucking, Inc.
                  10
                  11                                    UNITED STATES DISTRICT COURT
                  12                                        DISTRICT OF NEVADA
                  13 THEO JOHNSON,                             )           Case No.
                                                               )
                  14                     Plaintiff,            )           DEFENDANTS’ NOTICE OF
                                                               )           REMOVAL OF ACTION TO THE
                  15               vs.                         )           UNITED STATES DISTRICT
                                                               )           COURT FOR THE DISTRICT OF
                  16        JOHN W. POLLOCK; MILLWOOD          )           NEVADA
                            TRUCKING, INC.; DOES I through XX, )
                  17        inclusive; and ROE BUSINESS        )
                            ENTITIES I through XX, inclusive,  )
                  18                                           )
                                         Defendants.           )
                  19                                           )
                  20 TO: THE UNITED STATES DISTRICT COURT FOR DISTRICT OF
                  21 NEVADA:
                  22                 Please take notice, Defendants, John W. Pollock and Millwood Trucking, Inc.,
                  23 by and through their attorneys of record, Lucian J. Greco, Esq., Scott W. Ulm, Esq.,
                  24 and Danielle M. Meriwether of Bremer Whyte Brown & O’Meara, LLP, hereby
                  25 submits this Notice of Removal to the United State District Court for the District of
                  26 Nevada.
                  27                 PLEASE TAKE NOTICE that Defendants, John W. Pollock and Millwood
                  28 Trucking, Inc., hereby removes the state action entitled “THEO JOHNSON vs. JOHN
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1473.007 4834-3650-3527.1
                               Case 2:21-cv-01159-JAD-BNW Document 1 Filed 06/17/21 Page 2 of 4



                     1 W. POLLOCK; MILLWOOD TRUCKING, INC., et al.” Case No. A-21-832267-C
                     2 filed in the Eighth Judicial District Court for the State of Nevada in and for the County
                     3 of Clark to this Court. The grounds for removal are as follows:
                     4          1. Removal is appropriate pursuant to 28 U.S.C. §1441(b) because there is
                     5               diversity of citizenship sufficient to justify removal in that Plaintiff THEO
                     6               JOHNSON is a citizen of the State of Nevada and Defendant Theo Johnson is a
                     7               citizen of the State of Illinois and Defendant Millwood Trucking, Inc. is a citizen
                     8               of the State of Arkansas as it is incorporated in Arkansas. As such, there is now
                     9               complete diversity between Plaintiff and Defendants.
                  10            2. Plaintiff filed his Complaint on April 2, 2021, against Defendants John W.
                  11                 Pollock and Millwood Trucking, Inc.
                  12            3. Service of Summons and Complaint upon John W. Pollock was made on May
                  13                 6, 2021.
                  14            4. Service of Summons and Complaint upon Millwood Trucking, Inc. was made
                  15                 on April 27, 2021.
                  16            5. Defendants filed an Answer on May 18, 2021.
                  17            6. Plaintiff Petition for Exemption from Arbitration was filed on May 19, 2021 and
                  18                 granted by the Eighth Judicial District Court on June 2, 2021.
                  19            7. No further proceedings have been had in this matter in the Eighth Judicial
                  20                 District Court, Clark County, State of Nevada.
                  21            8. Pursuant to 28 U.S.C. §1446(b), Defendants provide this Court with copies of
                  22                 the following documents:
                  23                      a. Complaint, attached hereto as Exhibit A.
                  24            9. The sum of the damages alleged by Plaintiff that have occurred or will occur,
                  25                 necessarily exceeds $75,000.00, exclusive of interest and costs, based on the
                  26                 following facts: Plaintiff alleges in his Petition for Exemption from Arbitration,
                  27                 that his past medical damages exceed $57,862.14. In addition, Plaintiff
                  28                 continues to treat. He has been recommended for left shoulder surgery,
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive                                                 2
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1473.007 4834-3650-3527.1
                               Case 2:21-cv-01159-JAD-BNW Document 1 Filed 06/17/21 Page 3 of 4



                     1               additional cervical injections, and has presented for a neurological consultation
                     2               with Dr. Enrico Fazzini.
                     3          10.This Court has original jurisdiction over the subject matter of this action under
                     4               the provisions of Section 1332 of Title 28 of the United States Code in that there
                     5               is complete diversity between the parties and more than $75,000.00 in
                     6               controversy exclusive of interest and costs. Pursuant to Section 1441 of Title
                     7               28 of the United States Code, Defendants are therefore entitled to remove this
                     8               action to this Court.
                     9          11.Thirty days have not elapsed since Defendants first received a paper identifying
                  10                 the basis for removal, Plaintiff’s Petition for Exemption from Arbitration, filed
                  11                 on May 19, 2021.
                  12            12.A true and correct copy of this Notice of Removal is being filed this date with
                  13                 the Clerk of the Eighth Judicial District Court, Clark County, State of Nevada.
                  14 Dated: June 17, 2021                             BREMER WHYTE BROWN & O’MEARA
                                                                      LLP
                  15
                  16
                                                                      By:
                  17                                                        Lucian J. Greco, Jr., Esq.
                                                                            Nevada State Bar No. 10600
                  18                                                        Scott W. Ulm, Esq.
                                                                            Nevada State Bar No. 12652
                  19                                                        Danielle M. Meriwether, Esq.
                                                                            Nevada State Bar No. 14924
                  20                                                        Attorneys for Defendants
                                                                            John W. Pollock and Millwood
                  21                                                        Trucking, Inc.
                  22
                  23
                  24
                  25
                  26
                  27
                  28
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive                                                 3
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1473.007 4834-3650-3527.1
                               Case 2:21-cv-01159-JAD-BNW Document 1 Filed 06/17/21 Page 4 of 4



                     1                                   CERTIFICATE OF SERVICE
                     2               I hereby certify that on this 17th day of June 2021, a true and correct copy of the
                     3 foregoing document was electronically delivered to CM/ECF for filing and service
                     4 upon all electronic service list recipients.
                     5
                     6                                                        Shannon Formont, an employee of
                     7                                                        BREMER WHYTE BROWN &
                                                                              O’MEARA, LLP
                     8
                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive                                                 4
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1473.007 4834-3650-3527.1
